NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 18a0042n.06

                                           No. 17-3152


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

CAROL KAUFMANN, et. al.,                                                             FILED
                                                                               Jan 22, 2018
       Petitioners,                                                        DEBORAH S. HUNT, Clerk
v.
                                                      ON PETITON FOR REVIEW OF A
FEDERAL AVIATION
                                                      FINAL ORDER OF THE FEDERAL
ADMINISTRATION, et al.,
                                                      AVIATION ADMINISTRATION
       Respondents.




BEFORE:        CLAY, GIBBONS, and BUSH, Circuit Judges.

       CLAY, Circuit Judge. Carol Kaufmann, Chris McCoy, and Phyllis Hawkins (residents

who live near Bowman Field Airport in Kentucky) and Plea for the Trees (an unincorporated

group of residents owning property in the area) timely petition this Court to review the Record of

Decision (“ROD”) issued by the Federal Aviation Administration (“FAA”) in the FAA’s

administrative proceeding pertaining to this matter. The ROD found that a proposed project

involving Bowman Field would have no significant environmental impact, even though the

project would require trimming or removing 104 trees near the airport’s runways. For the

reasons set forth below, we DISMISS the petition for review.

                                        BACKGROUND

       Bowman Field is located five miles southeast of downtown Louisville, Kentucky. It

relieves congestion at the nearby Louisville International Airport, the third-busiest cargo airport
                                           No. 17-3152


in North America, and provides general aviation access to the local community. Bowman Field

has two runways and generates about 80,000 annual flight operations. The airport is operated by

the Louisville Regional Airport Authority (“LRAA”), a Kentucky governmental body.

       In February 2012, the FAA determined that trees on privately owned property near

Bowman Field’s runways made nighttime landings dangerous when Instrument Flight Rules

(“IFR”) are in effect.1 Consequently, the FAA prohibited instrument-guided nighttime landings

on three of the four runway ends, reducing the number of nighttime landings the airport can

support. Previously, such landings were permitted on all four runway ends. Also in February

2012, the LRAA approved the Bowman Field Safety Program, which aimed to promote airport

safety by trimming or removing trees penetrating into Bowman Field airspace. Under the

program, the LRAA would obtain avigation easements from neighboring landowners, either

through negotiation or through the LRAA’s condemnation power. The project would not require

federal approval or any federal permits.

       Believing that the Safety Program would qualify for federal funding, the LRAA

requested and received funds from the FAA to prepare planning documents. However, the grant

did not commit the FAA to funding the Safety Program itself; indeed, the FAA never funded the

Safety Program. Due to delays in the FAA’s environmental-review process, the LRAA decided

in April 2016 to complete the project without federal funding. Since that time, the LRAA has

repeatedly confirmed its intent to implement the Safety Program using only state funds. To date,

the LRAA has acquired a significant number of avigation easements by agreement. Eminent

domain proceedings to acquire others are pending in Kentucky state court.



       1
          When aircraft operate under Visual Flight Rules (“VFR”), pilots navigate using the
horizon, buildings, or terrain features as reference points. When aircraft operate under IFR,
pilots navigate using navigational instruments and equipment.
                                               2
                                            No. 17-3152


          Notwithstanding the LRAA’s decision to forego federal funding, the FAA finalized its

ROD in December 2016, finding that the Safety Program would have no significant

environmental impact. The FAA explained that the project would affect only 104 of the roughly

3,600 trees in the area, and that, for every tree removed, the LRAA would plant two (shorter)

trees in its place. Given the project’s small scope and comprehensive remedial measures, the

FAA concluded that the project would have minimal effects on the area’s environment or historic

properties. However, the ROD did not approve federal funding for the Safety Program. On the

contrary, it made clear that it did “not constitute a Federal funding commitment”—it simply

provided the environmental findings necessary for the LRAA to seek federal funding in the

future.

          Petitioners now seek review of the ROD, raising claims under the National

Environmental Protection Act (“NEPA”), 42 U.S.C. § 4321, et seq.; the National Historic

Preservation Act (“NHPA”), 54 U.S.C. § 300101, et seq.; and section 4(f) of the Department of

Transportation Act, now codified at 49 U.S.C. § 303(c). As relief, Petitioners seek an order

setting aside the ROD, remanding the case to the FAA, and enjoining the LRAA from trimming

or removing trees until the administrative proceeding is complete. This Court has already denied

Petitioners’ request for an emergency injunction, expressing concern that we may lack

jurisdiction over the petition.

                                          DISCUSSION

          This case presents two issues: (1) whether Petitioners have standing to seek a remand to

the FAA; and (2) whether Petitioners have a cause of action against the LRAA. We address each

issue in turn.




                                                 3
                                             No. 17-3152


I.        Petitioners’ Request for a Remand to the FAA

          Standing is an “essential and unchanging part of the case-or-controversy requirement of

Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). To establish standing, a

litigant must satisfy three requirements: (1) “he must demonstrate ‘injury in fact’—a harm that is

both concrete and actual or imminent, not conjectural or hypothetical”; (2) “he must establish

causation—a fairly traceable connection between the alleged injury in fact and the alleged

conduct of the defendant”; and (3) “he must demonstrate redressability—a substantial likelihood

that the requested relief will remedy the alleged injury in fact.” Vt. Agency of Nat. Res. v. United

States ex rel. Stevens, 529 U.S. 765, 771 (2000) (internal quotation marks, citations, and

alterations omitted). “[A] plaintiff must demonstrate standing separately for each form of relief

sought.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185

(2000).

          Petitioners seek a remand to the FAA. But a remand would not remedy Petitioners’

alleged injury in fact, i.e., tree trimming and removal under the Safety Program.            Indeed,

regardless of the outcome of this case, the LRAA has committed to trimming and removing trees

under the Safety Program using its state powers and state funding. Federal approval is not

required. Consequently, Petitioners have not shown a “substantial likelihood” that the requested

relief—remand to the FAA—will “remedy the alleged injury in fact”—tree trimming and

removal. See Vt. Agency of Nat. Res., 529 U.S. at 771. Petitioners lack standing.

          This conclusion is buttressed by the District of Columbia Circuit’s reasoning in St. John’s

United Church of Christ v. FAA, 520 F.3d 460 (D.C. Cir. 2008).                There, the petitioners

challenged an FAA grant of money to the City of Chicago, reimbursing the city for the cost of

expanding O’Hare International Airport. Id. at 461. The court ruled that the petitioners lacked



                                                   4
                                          No. 17-3152


standing, reasoning that vacating the grant “would not redress the petitioners’ injuries because

Chicago is committed to completing the project anyway.” Id. at 463. So too here. Except in this

case, the challenged order does not even approve federal funding; it merely provides the

environmental findings necessary for the LRAA to seek federal funding in the future. And, as

discussed above, the LRAA has stated that it has no intention of actually doing so.

II.    Whether Petitioners Have a Cause of Action Against the LRAA

       NEPA, the NHPA, and the Transportation Act generally apply only to federal agencies.

See Sw. Williamson Cty. Cmty. Ass’n v. Slater, 243 F.3d 270, 281 (6th Cir. 2001) (“NEPA

applies only to federal agencies, not to the state or private parties.”); W. Mohegan Tribe

& Nation of N.Y. v. New York, 246 F.3d 230, 232 (2d Cir. 2001) (“[T]he law makes it clear that

violations of the NHPA can only be committed by a federal agency.”); 49 U.S.C. § 303(c)

(listing requirements applicable to the Secretary of Transportation). However, in the NEPA

context, this Court has held that

       there are two alternative bases for finding that a non-federal project constitutes a
       “major Federal action” such that NEPA requirements apply: (1) when the non-
       federal project restricts or limits the statutorily prescribed federal decision-
       makers’ choice of reasonable alternatives; or (2) when the federal decision-
       makers have authority to exercise sufficient control or responsibility over the non-
       federal project so as to influence the outcome of the project. If either test is
       satisfied, the non-federal project must be considered a major federal action.

Slater, 243 F.3d at 281 (footnote omitted). Petitioners argue that these exceptions apply to the

NHPA and Transportation Act in addition to NEPA, and that they are satisfied here.

       However, even if Slater’s exceptions apply to all three statutes, they are not satisfied in

this case. With regard to Slater’s first exception, the LRAA’s Safety Program would not restrict

or limit the FAA’s decision-making process in any related federal project, because there is no

related federal project. The only project in this case is the Safety Program itself. Although


                                                5
                                          No. 17-3152


Petitioners note that the Safety Program is a response to the FAA’s ban on most nighttime IFR

landings at Bowman Field, that is irrelevant. The LRAA has authority under state law to proceed

with the Safety Program, and it is doing so without funding or direction from the FAA. Federal

approval of the program is not required. The project is not federalized merely because federal

regulations exist in the background.

       Although Petitioners cite Maryland Conservation Council, Inc. v. Gilchrist, 808 F.2d
1039 (4th Cir. 1986), that case actually undermines their argument. There, environmentalists

and government officials agreed that a federal–state highway project had to run through a state

park, but they disagreed about the best route.2 Id. at 1040–41. Before the environmental-review

process was complete, the state began constructing significant portions of the highway on either

side of the park, leaving the middle section unconstructed pending federal approval. Id. The

Fourth Circuit ruled that the state’s construction could not proceed without NEPA review. The

court reasoned that

       [t]he decision of the Secretary of the Interior to approve the project, and the
       decision of any other Secretary whose authority may extend to the project, would
       inevitably be influenced if the County were allowed to construct major segments
       of the highway before issuance of a final [environmental impact statement]. The
       completed segments would stand like gun barrels pointing into the heartland of
       the park.

Id. at 1042 (quotation marks and citation omitted).

       Consequently, in Gilchrist, the state’s construction of highway segments outside the park

limited the choices available to federal officials considering routes inside the park. In other

words, the state unduly limited the options of federal officials with decision-making authority


       2
          Although the park was state-owned, the project was nonetheless considered a “major
federal action” because, for various reasons, it required approval from the Secretary of the
Interior and possibly the Secretary of the Army and the Secretary of Transportation as well. Md.
Conservation Council, Inc., 808 F.2d at 1042.
                                                6
                                           No. 17-3152


over substantial parts of the project. By contrast, federal officials in this case do not have

decision-making authority over any parts of the project. The Safety Program is controlled

entirely by the LRAA, without any federal involvement.

       With regard to Slater’s second exception, Petitioners have not shown that “federal

decision-makers have authority to exercise sufficient control or responsibility over the non-

federal project so as to influence the outcome of the project.” Slater, 243 F.3d at 281. Again,

federal officials have no control over the Safety Program—the LRAA is implementing the

program using its state powers and state funding. And because federal officials cannot influence

the program, it is not federalized merely because the LRAA used federal funding in the planning

stages. See, e.g., Gilchrist, 808 F.2d at 1043 (ruling that a grant of $245,000 in federal funds for

preliminary planning was “insufficient to render the [project] a federally-funded transportation

project”); Rattlesnake Coal. v. EPA, 509 F.3d 1095, 1101 (9th Cir. 2007) (holding that even

where federal funds are used in a state project, NEPA applies only if federal decision-makers

“retain power, authority, or control over the state project” (internal quotation marks and citation

omitted)).

       Finally, Petitioners complain that the LRAA is improperly “segmenting” the Safety

Program from the overall federal action in an attempt to avoid federalizing the project. But as

explained above, the Safety Program is not a segment of a larger project—it is the entire project.

It may be true that, as Petitioners argue, the FAA’s formulation and enforcement of flight rules

are federal actions subject to review under NEPA, the NHPA, and the Transportation Act.

However, the FAA’s flight rules are not at issue in this case. The only FAA order under review

is the ROD, which concerns only the Safety Program—nothing else.




                                                 7
                                 No. 17-3152


                               CONCLUSION

For the foregoing reasons, we DISMISS the petition for review.




                                       8